Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 1 of 27




               EXHIBIT C
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 2 of 27

  Case 1:17-cv-O3O14-VECOTW Document 4642 Filed 07/28/17 Page 1 of 26




                      Exhibit 9
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 3 of 27

  Case 1:17-cv-03014-VEC-OTW Document 46-12      Filed 07/28/17 Page 2 of 26

                                                                               1

  2   SUPREME COURT CF THE STATE OF NEW YORK
      COUNTY OF NEW YORK   CIVIL TERM
                            -           PART 12
                                          -



  3                                                          X
      In The Matter of the Application of
  4   MARIAH LOPEZ,
                              Petitioner,                Index No.
  5                                                      100632/17

  6            —against-

  7   NEW YORK CITY DEPARTMENT HOMELESS SERVICES,

  8                                Respondent.
                                                             x
  9                                 60 Centre Street
      ORDER TO SHOW CAUSE           New York, New York
 10                                 May 31, 2017

 11
  -   BEfORE:
 12
              HONORABLE BARBARA JAFFE,
 13
                                        SUPREME COURT JUSTICE
 14
      A P P E A R A N C B 5:
 15
                    MARIAH LOPEZ
 16                 PRO SE

 17
                    NEW YORK CITY LAW DEPARTMENT
 18                 Attorneys For the Defendant
                    100 Church Street
 19                 New York, New York 10007
                    BY: THOMAS B. ROBERTS, ESQ.
20

21
                    JACKSON LEWIS
22                  Attorneys For the Project Renewal
                    666 Third Avenue
23                  New York, New York 10172
                    BY: KEVIN CONNOLLY, ESQ.
24

25
                                      CHERYL-LEE LORIENT
26                                   SENIOR COURT REPORTER

                                         CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 4 of 27

  Case 1:17-cv-03014-VEC-OTW     Document 46-12         Filed 07/28/17   Page 3 of 26

                                                                                        2
  1                                       Proceedings

  2                      THE COURT:           Good morning,     everybody.

  3                      MR.   CONNOLLY:         Good morning.

  4                      MR.   ROBERTS:         Good morning.

  5                      THE COURT:           So, we have a new file here.

  6         And,   before we begin, Mr.          Roberts,     and your last name?

  7.                     MR.   CONNOLLY:         Kevin Connoiiy from Project

            Renewal,    your Honor.

  9                      THE COURT:        So,   were you served with new

 10         papers?

 11                      MR. CONNOLLY:           I don’t know what new papers

 12         you are referring to,         your Honor.

 13                      MS. LOPEZ:        Your Honor,       if you want a short

 14        answer,     the answer is no.         But,    I have an explanation

 15        that I would think would be reasonable when you                     --




 16                      THE COURT:        I always like a short answer.

 17        That’s good.        Okay.    No,    I don’t need an explanation

 18        right now.      Mr. Roberts?

 19                     MR. ROBERTS:           So,    I have not seen the papers

 20        that were filed on Friday other than the order that

 21        Judge Nervo signed.          So,    I don’t know what the

 22        supporting papers were that went to that.                     I do want to

 23        alert the Court to procedural matters.

 24                     THE COURT:         Let’s first get the housekeeping

 25        out of the way.        Oh,   to procedural matters?

 26                     MR. ROBERTS:           Yes,   your Honor.

                                                 CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 5 of 27

  Case 1:17-cv-03014-VEC-OTW Document 46-12        Filed 07/28/17 Page 4 of 26

     1                                  Proceedings

     2                   THE COURT:      Tell me.

  3                     MR. ROBERTS:       So,   first Ms. Lopez submitted

     4     papers in Federal Court before Judge Caproni yesterday.

  5        And,   Judge Caproni has ordered us all to appear in

  6         front of her t noon today.           So,   I just want to advise

  7        you of that.

  8                     MS.    LOPEZ:    I won’t be seeking identical

  9        relief.     No problem.

 10                     MR. ROBERTS:       I think that     —-




 11                     MS.    LOPEZ:    I said,    I will not be seeking

 12        identical relief.

13                     MR. ROBERTS:        So,   I read her papers,      to

14         Judge Caproni,       to seek identical relief.        But,   anyway

15         maybe I misread them.

16                     The other matter is that Ms. Lopez was

17         arrested on the,       I believe the 24th and now has a

18         criminal case pending in the Bronx with a felony charge

19         and three misdemeanor charges according to the

20         public.doc.        I am very concerned.

21                     I assume she has been appointed counsel by

22         Legal Aid or some such organization in the Bronx.                  I

23         phoned and left a voicemail message with Legal Aid in

24         the Bronx   —-     I didn’t talk to anybody on Friday

25         afternoon   ——     just saying, you know,     that “Your client

26         has a civil proceeding going on that probably will

                                            CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 6 of 27

  Case 1:17-cv-03014-VEC-OTW     Document 46-12 Filed 07/28/17     Page 5 of 26

  1                                    Proceedings

  2        enter into the same factual basis that your criminal

  3        case is about.       And,   I’m personally uncomfortable

  4        talking to Ms. Lopez.1’

  5                     Now, because I think she’s represented and

  6        the matter, part of the suspension,             involves the events

  7        that resulted in her arrest,           so I just alert you to

  8        this kind of problem.

  9                     And,    I don’t want to     --   I don’t know whether

 10        I’m Mirandizing her or what, but I’m not trying to

 11        elicit from her testimony about those events, but I

 12        think we’ll have to confront them.             And,   I think it is

 13        a problem,    because she is represented in the Bronx, but

 14        not here.

 15                     So,    I’m not sure I have a solution, but I

 16        thought you should be aware that this is the problem

 17        that I am seeing right now.

 18                     MS. LOPEZ:       Your Honor,     good morning.     So,        T

 19        just want to address several things, but because

 20        Mr. Rcberts stood up,        the way he did,      I think I will

 21        get to the issue.        I was going to wait a little longer

 22        to get to,    housekeeping as you called it.

 23                     I believe,     overall,    the conduct of

 24        Mr. Roberts is unethical and borderline outrageous.                    I

 25        believe everything he just put on the record, he’s an

 26         intelligent enough attorney,          to have forethought or

                                             CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 7 of 27

  Case 1:17-cv-03014-VEC-OTW Document 46-12       Filed 07/28/17   Page 6 of 26


  1                                      Proceedings

  2         foreseen.

  3                     And,    I believe that much of it,         including

  4         Project Renewal and the Citys Law Departments urging

  5         of the staff at the facility to press charges against

  6        me was by design.

  7                     And,    so,   I want to say,   in general,     Im

  8         concerned not only about my criminal liability going

  9         forward, but being denied fair access to this Court and

 10         ito procedures by counsel playing a game of trying to

 11        outmaneuver a pro se layperson litigant.

 12                     I have a very simple solution, because I know

 13        my way around the Court and Court procedure.               How about

 14        if I just agree on the record here that we are not

 15        going to discuss any of the specific matters around the

 16        arrest,   because I’m a grown enough woman to understand

 17        my own criminal liability.          Let me absolve your fears.

 18                     Mr. Roberts is making excuses about not

 19        wanting to interact with me, because           ——   those excuses

 20        are unfounded       —-   I will have to deal with the potential

 21        criminal liability.

 22                     You have done your duty by informing the

 23        Court of your non—desire to have me to elicit criminal

 24        facts.    I believe that the instant matter that he is

 25        referring to will come up in general terms, but my plan

 26        is to make an argument that is broad and around the

                                             CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 8 of 27

  Case l:17-cv-03014VEC-OTW Document 4642 Filed 07/28/17 Page 7 of 26
                                                                              6
  1                                     Proceedings

  2         pattern of behavior of the respondent.          So,   I don’t

  3         have any requirement here in this Court today or later

  4         to go into the specific details with Mr. Roberts

  5         thereby somehow jeopardizing my only criminal liability

  6         in the Bronx matter.

  7                     I also want to point out,       your Honor,   that,

  8         ever since Mr. Roberts asked me to concede to an

  9         adjourn date across the street, in a separate matter,

 10         and I refused,     the last time we were here in person,

 11        his conduct and behavior to me has been distant,            to say

 12        the least.

 13                     And,   again,   it appears now,   in hindsight,

 14        that, what he was doing was by design.           He was

 15        distancing hisseif in not speaking to me including in

 16        realtime as incidents unfolded that could have been

 17        resolved without going to court.

 18                     I informed Mr. Roberts,       the day I was

 19        arrested,    that day,   that there were serious,      serious

20         safety concerns at the facility including outside

21         people entering the facility that he or other City

22         Council or even counsel for Project Renewal could

23         absolve or resolve excuse me and they did not.

24                      I would like to get to the matter here and

25         give you a little more background on what happened

26         since Thursday,     only because it pertains to my filings

                                            CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 9 of 27

  Case 1:17-cv-03014-VEC-OTW Document 4642        Filed 07/28/17    Page 8 of 26

     1                                   Proceedings

  2        on Friday.

  3                     And,    I also just want to say that the Order

  4        that I got, that your Honor granted, the TRO,                  I don’t

  5        remember if I was so specific in the relief that I

  6        sought to name Wind West or exclusively name Wind nest

  7        as the facility that I didn’t want to be transferred

  8        to, however, the wording in that Order has allowed the

  9        respondents to effectively suspend my services knowing

 10        that the reliefs in this order         WaS     not specific enough

 11        to help me.        And,   I was helpless having to do sex work

 12        since last week.          And, on that regard,     I will have a

 13        seat now arid relax my argument.

 14                     Your Honor,      one of the first days I came in

 15        front of you,       you sort of responded to me saying that

 16        “I was doing sex work” in a stunned way, which is

 17        understandable or it appeared to be.

 18                     I’m    a woman who is a sex worker.          And only,

 19        because of laws, local to New York, prostitution is

20         expressly illegal.          I do not have shame.        And,   I

21         believe that they are relevant to this case.

 22                     If the respondents truly believe that when

2          I’m not in the shelter,         I’m out of the system, and what

24         I’m doing is sex work, unless they don’t believe that,

25         then that does play to their motivation in their

26         actions to suspend my services.          So,    you knew I would

                                             CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 10 of 27

  Case 1:17-cv-03014-VEC-O1W Document 46-12 Filed 07128117 Page 9 of 26

      1                                                                       8
                                          Proceedings
      2     be homeless.       They knew I would be doing sex work and

      3     they did what they did anyway.

      4                    II your Honor would like, I said I could

   5        explain what happened, not to the incident itself, but

      6     how I ended up having the need to file a new motion

  7         before this Court.

  8                        MR. ROBERTS:      So, your Honor, I don’t know

  9         if you had, had a chance to read the answer that I

 10         suhuitted.

 11                        THE COURT:      I did.

 12                  •    MR. ROBERTS:       So, there is a long history

 13        now of Ms. Lopez defiantly violating rules and when

 14        asked to comply with rules directly saying no, she

 15        pion’t.       In going forward, they include sleeping with

 16        other clients, having candles, bringing wine into the

 17        facility and bringing food.              There is also a long

 18        history of her threatening other employees of the

 19        facility.

 20                       We have here today    ——    if you want to have

 21        witnesses, we have both the witness            --   four of the five

 22        people who signed affidavits.             The other client

 23        facilitator, I think his name is Ogle (phonetic)             --   I’m

 24        forgetting his name.         He ‘s not here, but the other four

 25        are here and you can hear from them if you would like.

26                        But, on Wednesday, last week, I did, at the
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 11 of 27

 Case 1:17-cv-03014-VEC-OTW     Document 46-12 Filed 07/28/17   Page 10 of 26

      1                                Proceedngs

      2     beginning of the day, when I was working on these

      3     papers,    receive a phone call from Ms. Lopez, which I

      4     took to say,      would I like to settle the case by

      5     completely reorganizing the management of Project

      6     Renewal.    I did not view that as a productive effort on

  7         the day I was trying to file the papers.

  S                     Later that day,     she got in multiple arguments

  9         with staff, hit a staff member,        the police came,      the

 10        police cuffed her,      she resisted arrest,     she hit a

 11        police officer,      they took her to the hospital.          They

 12         took the police officer to the hospital.            That was when

 13        your Order said she had to comply with the rules.                 She

 14        Uidnt,

 15                     She was then suspended.       I notified the Court

 16        of the suspension on Thursday.          We now want    --   the

 17        suspension is expiring today.          We would like again to

 18        place her.      We have transferred her to a new facility

 19        she simply cannot go back to a facility that she is so

 20        consistently disrupting and attacked the staff.

 21                     Like,   I got to say,    this facility,   this

 22        organization,      Project Renewal,   takes its security

 23        seriously.     Two years ago the shelter’s boss,        the head,

 24        the director of one of the shelters, was assassinated

 25        by a client, was shot in the street by a client of the

 26        shelter.     So,   the proposition that the safety of the

                                            CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 12 of 27

  Case 1:17-cv03014-VEC-OTW   Document 4642 Filed 07/28/17   Page 11 of 26

                                                                            10
   1                                Proceedings

  2         employees is something that is not of concern should

  3         really be put aside.    The safety is important.

  4                   And,    as o Friday, Ms. Lopez came back to the

  5         shelter and went to one of the directors and told him

  6         that she thought she knew where he lived and she would

  7         have his fucking head blown off.

  8                   This is totally unacceptable behavior and she

  9         has to be transferred to a facility with better mental

 10         health capacity, whinh is whet w hv UnnR.             7\nd, I

 11         beg you to respect the professional judgment and look

 12         at this entire history of disruption since day one that

 13        Ms. Lopez has arrived.

 14                   I don’t know why she’s done this, but she’s

 15        disrupted everything about this facility which is

 16         trying to get its legs under it.      It’s only three

 17        months old.   Please,   let us transfer her.      Thats all

 18        that is at stake.

 19                   Today the suspension comes to an end.          Today

 20        it is just a question of transfer.

 21                   MR. CONNOLLY;     Your Honor,   I would briefly

 22        like to explain my client’s position.       My client,

 23        Project Renewal,    is non-for—profit agency that operates

 24        shelters around the city.

 25                   In this instance, Marsha’s House is a shelter

 26        specifically designed to provide food,      housing,    shelter

                                         CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 13 of 27

  Case 1:17-cv-03014-VEC-OTW Document 46-12      Filed 07/28/17 Page 12 of 26

                                                                             11
   1                                   Proceedings

   2        to the LBGT community.

   3                     My client has been trying to do the best that

   4        they dan to provide these services to those that are in

   5        need.    However,    since Ms. Lopez has become a resident

   6        of this facility,       she’s repeatedly violated the shelter

   7        rules.

   8                     In addition to,    you know, the numerous

   9        violations such as,      you know, missing curfew on a

 10         regular basis,      sneaking wine into the building,       sh&s

  11        threaten and harassed not only the staff of Project

 12         Renewal, but also other residents.

 13                      Numerous staff members and other residents

 14         have come forward and stated that they do not feel

 15         comfortable living there anymore.         And,   they do not

 16         feel safe.

 17                      In fact,   numerous staff members have,

 18         actually said that they won’t comc to work with her n

 19         the building,    because they just don’t feel safe.

 20                      As Mr. Roberts just said, we take this matter

 21         especially seriously,      because not too long ago the

 22         shelter director for Project Renewal was murdered on

 23         her Way to her car leaving the shelter.          You know with

 24         the constant threats that Ms.        Lopez has made   --   and

 25         it’s outlined in the affidavit that Caton Grinnal

 26         (phonetic) provided, who!s also the shelter director of

                                            CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 14 of 27

  Case 1:17-cv03014-VEC-OTW      Document 4642 Filed 07/28/17 Page 13 of 26
                                                                             12
      1                                Proceedings

   2        Project Renewal,      which is the very same position of our

   3        prior employee who was murdered.             That affidavit

   4        specifically outlines with the constant threats, morale

   5        is very low.

   6                     You know,    the very same employees that

   7        Project Renewal relies upon to keep the shelter

   8        operating and to provide the services that people like

   9        Ms.    Lopez need,   don’t feel comfortable coming to work.

  10        And, we can’t continue to operate the facility,            you

 11         know, with this going on.

 12                      You know,    so based upon the continued pattern

 13         of misconduct, we submitted our suspension request on

 14         the City.     Now,   it was the City’s decision to transfer

 15         her.    It is the City’s decision that’s at issue.             But,

 16         we stand by the information that we provided the City

 17         for them to make their decision.

 18                      THE COURT:        All right.

 19                     MR.    CONNOLLY;      We think it would be best for

 20        all parties,       Ms. Lopez included,       to have her

 21        transferred to another facility.              Like he said, we are

 22        a new shelter.        And, morale is very low.        We have

 23        employees that are willing to testify right now.

 24                     TFE COURT:         I heard you the first time.       I

 25        understand.

 26                     MS. LOPEZ:         Your Honor,   I have yet to see

                                               CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 15 of 27

  Case 1:17-cv-03014-VEC-OTW Document 46-12           Filed 07/28/17 Page 14 of 26

                                                                                    13
      1                                    Proceedirgs

      2     any of the affidavits.           And,    I think we discussed, the

      3     day that your Honor granted the TRO officially, that,

      4     if we are going to have issues             -—   if we are going to be

      5     deciding evidentiary issues,             including testimony from

      6     anybody trying to place testimony against me,                  that

      7     we’ll   --   then, we should have a hearing.               I would be

      8     asking for a hearing.

      9                   THE COURT:       What about that,          Mr. Roberts?

 10                       MR.   RORFRTS:     What about what?           The hearing?

 11         I have witnesses prepared.              I dc have   --    I wanted to

 12         submit to the Court two documents that are the incident

 13         reports in which       ——   that I just eluded to,         where

 14        Ms. Lopez asked about the address of one of the staff

 15        members,      Mr. Barley and then came back on Friday and

 16         told him that quote I showed your picture to everyone

 17        in Fort Greene.        I’m going to have my cousin’s come and

 18        blow your fucking head off.

 19                       THE COURT:       Mr. Roberts,      do we need a

 20        hearing here?

 21                      MR. ROBERTS:        I don’t think you do need a

 22        hearing,      your Honor.

 23                      MR. CONNOLLY:        I don’t think so.

 24                      THE COURT:        Why is that?

 25                      MR. ROBERTS:        The transfer has been ample

 26        evidence.      The transfer is in no way harmful.               There

                                               CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 16 of 27

  Case 1:17-cv-03014-VEC-OTW       Document 46-12            Filed 07/28/17       Page 15 of 26

                                                                                                 14
   1                                           Proceedings

  2         has been no showing of irrepaable harm.                              There has

  3         been no showing of likelihood of success in the merits

  4         and there is no need for a hearing,                      And,        the transfer

  5         could go forward.

  6                        If your Honor would like a hearing, we have

  7         do have witnesses who can testify.                      But,      I would like

  8         the record to include these two documents,                            if I could,

  9         that have not been         -—      that post date the answer,                   so   ——




 10                        THE COURT:           They post date the answer?

 11                        MR. ROBERTS:           The one of them predates the

 12         answer,    because it was really irrelevant, but                           —-




 13                        THE COURT:           Ms. Lopez?

 14                        MS. LOPEZ:           I will wait until            ——




 15                        THE COURT:           I see these?

 16                        MS.   LOPEZ:         Yeah.        I wasn’t   ——    I actually

 17         have something else.               I have a petition.

 18                        THE COURT:           Show it to Mr. Roberts before

 19         you give it to me.

 20                        MS.   LOPEZ:         No,   I was going to reference it

 21         until I had the actual requisite copies,                         your Honor.

 22         have a    ——   I would like to go in order.                    So,     I

 23         apologize.       Most of      -—    I got Mr. Roberts response on

 24         the day i was released from                 ——




 25                        THE COURT:          You mean the answer?

 26                        MS.   LOPEZ:        The answer.         My apologies.             The

                                                      CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 17 of 27

  Case 1:17-cv-03014-VEC-OTW Document 46-12           Filed 07/28/17   Page 16 of 26

      1                                  Proceedings                                15

      2     answer,    the day I got out of Central Eookings.                 The

      3     fact that Mr. Roberts,           as an officer of the Court, knew

      4     that I had just been released from custody and I was

      5     effectively homeless        -—   he is an attorney for the City,

      6     he has access to my records,            he knows where I can and

      7     cannot go,    so he served       ---   I got the answer the day I

      8     was made homeless.

      9                  (Petitioner talks to dog.)

 10                      Actually,    she just reminded me cf something.

 11        And,   the City as well as Project Renewal in most of

 12        their actions have taken into no account the fact that

 13        moving means so much.         It impacts my service animal, a

 14        completely healthy well rounded             -—   well,   she has

 15        allergies     -—   well conditioned animal, who is certified

 16        and safe,     from City Animal Care and Control.               I will

 17        pause it again.

 18                     First of all,        there were many inaccuracies in

 19        the Project Renewal’s response,             what they put on the

 20        record.     That’s why I am insisting on a hearing.

21                      First off,     the incident report that he just

22         handed up,    the shelter director is not a shelter

23         director.     His name is Mr. 3arley.            I’m aware of the

24         allegations.       And,   he is a staff member that has

25         received more complaints about physical aggression and

26         there is footage of him openly intoxicated while on

                                               CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 18 of 27

  Case 1:17-cv-03014-VEC-OTW Document 4642 Filed 07/28/17       Page 17 of 26
                                                                             16
      1                                Proceedings

      2     duty that I would happily present in a hearing that was

      3     taped by many of the clients.

      4                MR.   CONNOLLY:        For the record,   your Honor    --




      5                MS.   LOPEZ:        I didn’t interrupt you.

      6                THE COURT:          Don’t do that.

      7                MS. LOPEZ:          I didn’t interrupt you.    He’s

      8     not a shelter director.         If you are going to have a

  9         hearing to hear what he has to say,          then your Honor,     I

 10         would qet you a copy of this petition, but every

 11         signature in this petition represents a human,           living

 12         person, who is poor and could not get on the train this

 13         morning to get here,      that signed a petition in support

 14         of the changes I’m trying to bring about.

 15                   And,   I will address the fact that your Honor

 16         instructed me not to      --   sort of keep my head down and

 17        to comply by all the rules when I got there.            But,

 18        since the TRO was granted,         I started organizing,    in a

 19        civilized way, which is,         1 think,   the most concerning

 20        to the City attorneys.          I believe that the ten page

 21        report that I wrote is telling and disturbing for more

 22        than one reason.

 23                   Prcject Renewal and City has represented over

 24        and over and over,    your Honor,       !This is a new facility.

 25        This is a new facility.”          There’s no person in New York

 26        that is more experienced at opening new facilities than

                                              CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 19 of 27

  Case 1:17-cv-03014-VEC-OTW Document 4642 flIed 07/28/17 Page 18 of 26

                                                                               17
      1                                 Proceedings

      2     me.    Joel A. V.      Giuliani,   I’m Joel A,   Jean Dole v. I’m

      3     Jean Dole,     Mariali Lopez V. Malory,     I’m Mariali Lopez.

      4     Every single bed in social services that exists today,

      5     that did not exist before 1998,          I had a direct hand in

      6     the opening of those programs.           There are witnesses

      7     from   the department of      --   from Administration for

      8     Children Services including their commissioner,              deputy

      9     commissioner,       that are willing to come in and provide

 10         testimony only to the limfted fact that I’m an expert

 11         for new programs geared for young people.            Now,    I’m

 12         just referencing these people.           I’m going to sit down

 13         in a second,       your Honor.

 14                      3ut,    everything that the City and Project

 15         Renewal presents to the Court,          every document, every

 16         bit of it,    has been from staff and people that either

 17         have a conflict of interest, because they are now

 18         subjects of departmental investigation,          investigation

 19        that I started last week.

 20                      And,    just for background,   the individual that

 21        accused me of something on Wednesday is being reviewed

 22        by the Bronx District Attorney’s Office for a potential

 23        crime in potentially offering material good in exchange

 24        for a person not providing information to the police

 25        about an aggravated harassment.

 26                      So,    all I would be asking is this.     The

                                               CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 20 of 27

  Case 1:17-cv-03014-VEC-OTW Document 46-12         Filed 07/28/17 Page 19 of 26

                                                                                18
      1                                 Proceedings

      2     answer only speaks to actions before the TRO was

      3     granted.     That much I did get a chance to see in the                --




      4     you know,    through the fog of getting out of Central

      5     Bookings.     So,    I did see the answer.

      5                  I couldn’t respond,         your Honor, to every

      7     single thing they said,       like,      I didn’t sneak wine.

      8     There was a little souvenir bottle from a baby shower I

   9        went to that I forgot was in my bag.               That’s the wine

  10        they are referencing.        I could speak to the fact that

  11        there are candles burning in most of the staff offices,

 12         but when I tried to light a candle in my room for

 13         religious purposes, which I comply and put out,              they

 14         are making the biggest deal of.

 15                      Every bit of their testimony that he has

 16         provided or information he just provided is an

 17         exaggeration,       your Honor.   I have nowhere else safe to

 18         go.   And,   besides the fact that I believe that through

 19         an evidentiary hearing,       I will just     ——   I would totally

 20        pull the rug out from all of their allegations.

 21        Besides that,     I’m a disabled person with a medical

 22        psychiatric disability.

 23                      Every single allegation they have made are

 24        ones that do not endanger other clients and that the

 25        majority of the clients that live there,              the people

 26        this facility was built for,            actually,   have signed the

                                              CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 21 of 27

  Case 1:17-cv-03014-VEC--OTW Document 4642               Filed 07/28/17 Page 20 of 26
                                                                                         19
      1                                V       Proceedings

      2     petition,    specifically, to get Caton Grinnal out of the

      3     facility, but expressly,                to you,   I think he said it, to

      4     overhaul the administration of the facility.                         So,

      5     again,   I’m going to sit down.                There isn’t anybody

      6     that’s better to have that starting facility.                         Just

  7         starting a facility isn’t grounds to just act

  8         inappropriately.

  9                     THE COURT:              Thank you.     Mr. Roberts, where

 10         are we with the     —-




 ii                     MS. LQ:                Response phase.

 12                     THE COURT:             --    with the TRO and the stay?

 13         Where are we,     again?

 14                     MR.   ROBERTS:              You granted   --




 15                     THE COURT:             You transferred her out of

 16        Marsha’s House, because of these events,                    these alleged

 17        events,   right?

 18                     MR.   RO3ERTS:           She was suspended.

 19                     THE COURT:             She was suspended,        fine.

 20                     MR. ROBERTS:             Which is indeed different.

 21                     THE COURT:         V
                                               Right.

 22                     MR. ROBERTS:             Now,     the transfer   --   she has

 23        not been served with a transfer order, but we are

 24        Vprepared to do that today, based on the assaults and

 25        the history and the assaults from last Thursday.

 26                     THE COURT:             What is it that you want me to

                                                     CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 22 of 27

  Case 1:17-cv-03014-VEC-OTW      Document 46-12 Filed 07/28/17        Page 21 of 26
                                                                                     20
   1                                       Proceedings

   2        do?

   3                      MR. ROBERTS:           What I want you to do is lift

   4        to the extent there is          --    I want you to lift the stay

   5        against the transfer to the Wind Center.                   The Wind

   6        Center was     —-   there is one other facility that they are

   7        contemplating, but the Wind Center we think is the

   8        better facility.        But,    there is also a facility in

   9        Brooklyn called Magnolia House which has a bed, which

  10        has psychiatric facilities and mental health facilities

  11        we think are appropriate and needed.

  12                      THE COURT:        Okay.       Thank you.     You answered

  13        my question.        What is it that you want in a nutshell?

 14                       MS. LOPEZ:        Your Honor,      I’m going to move

 15         that my TRO remain in effect and,               that,    I move that it

 16         be modified to include          --    to remove any specific

 17         facility so that it allows             ——   it doesn’t allow them,

 18         procedurally,       to transfer me anywhere.             Sn, Wind

 19         West   -—   with the order as it stands,           your Horror,     it

 20         just says they can’t transfer me to Wind West.                      I want

 21         to point that out too in my trying to point out the

 22         mechanizations of Mr. Roberts.

 23                      The suspension of my service is different.

 24         And,   so, what I would be moving is to amend               —-   if I

 25         have to do it on papers,             I will do that        to amend the

 26         TRO to include that until this proceeding reaches its

                                                  CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 23 of 27

  Case 1:17-cv-03014-VEC-OTW Document 46-12       Filed 07/28/17   Page 22 of 26
                                                                              21
      1                                 Proceedings

      2      finality,    that, they cannot suspend my services without

      3      coming back,    specifically,    in front of this Court.

      4      Something similar to how Judges in Criminal Court write

      5     in limited orders of protections “Make those orders

      6     subject to Family Court..”

      7                   What’s happening right now, which is normal

      8     litigation,     it has to do with where I sleep and live.

      9     And,     if the respondents are going to make decisions

  10        after hours or ex parte or without the Court’s

  11        knowledge directly or review,         I believe that those

  12        actions will harm me.        I also think,     your Honor,     that

  13        the TRO should remain in effect,          because I do face

 14         irreparable harm if I am moved.

 15                       Every single facility     -—   I’m just sitting

 16         here hearing Mr. Roberts and counsel for Project

 17         Renewal mention facilities that I have a line of

 18         witnesses, that are trans,       since the last proceeding to

 19         say,   “Oh,   hell no,   that’s where they stick us when they

 20         want us out of their hair” or “We have enumerable

 21         problems there with the other clients.”            I pause it

 22         again.     The only facility where a open and transgender

 23         person in the Department of IHiomeless Services that does

 24         not want to face harassment from either the outside

 25         community outing them as being trans or you know or the

 26        people within,      is Project Renewal Marsha’s House.

                                             CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 24 of 27

  Case 1:17-cv-03014-VEC-OTW Document 46-12              Filed 07/28/17    Page 23 of 26
                                                                                      22
      1                                    Proceedings

      2                  I believe that what’s happening at this point

      3     is they are trying to move to dissolve the TRO,                      your

      4     Honor,   so they can sort of go about their normal

      5     business.

      6                  I brought my case in front of this Court,

      7     because their normal goings on, isn’t an everyday

      8     business.     It is impacting me to the point where I

      9     might be harmed by going in the street.

 10                      THE COURT:            Okay.     What are you seekinq in

 11         Federal Court today?

 12                      MS. LOPEZ:            I’m,    actually,     going to seek,

 13         your Honor    —-




 14                      THE COURT:            What are you seeking?

 15                      MS. LOPEZ:            I’m seeking a relief.          But,   let

 16        me explain.         There might be monetary             —-




 17                      THE COURT:        What relief?

 18                     MS.    LOPEZ;      Your Honor,        I’m not an attorney.

 19        Let me explain.

 20                     THE COURT:         What was your application to the

 21        Judge?

 22                     MS.    LOPEZ:      I didn’t ask        ---   in my rushing

 23        yesterday,    in my haste,          I merely informed the Judge of

 24        what   was going on.         And,    I then asked that he might

 25        look at the papers,          that they review it.              I didn’t

26         expressly ask for relief the same way.                       I’m aware that

                                                  CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 25 of 27

  Case 1:17-cv-03014-VEC-OTW Document 4642 RIed 07/28/17              Page 24 of 26
                                                                                  23
   1                                       Proceedings

   2        I would be coming here today.

   3                     THE COURT:         Thank you.       And,   you have no

   4        knowledge of which        -—




   5                     MS. LOPEZ:         I have-the papers.

   6                     MR. CONNOLLY:           I believe it was the same

   7        relief reouested here.

   8                     THE COURT:         Okay.      What about I don’t decide

   9        anything right now,       wait until you see Judge Caproni,

  10        then come back here in the afternoon,                how about that,

 11         and report to sic?    Or better yet, better yet,              you don’

 12         have to come back,        You can make a call and advise

 13         Mr.   Casper what happened in Federal Court just for my

 14         edification and I will issue a decision on the stay

 15         today.

 16                      MR. CONNOLLY:           Your Honor,     the only thing I

 17         will say is,    you have both sides papers and the              --




 18                      TH COURT:          I don’t have the Federal Court

 19         papers.

 20                      MR. CONNOLLY            No,   there was no case in

 21         Federal Court.     It was just a letter Ms. Lopez

 22         submitted yesterday.

 23                      THE COURT:         I don1t have that.

 24                      MR. CONNOLLY:          No,    I mean,   for this instant

 25         matter,   In other words,           if you are well versed with

 26         the facts,    your Honor       --




                                                 CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 26 of 27

  Case 1:17-cv-03014-VEC-OTW Document 4642 Filed 07/28/17 Page 25 of 26
                                                                                      24
      1                                      Proceedings

      2                    THE COURT:          I know.       It depends.     If      were

      3     to render a decision and then Judge Caproni could do

      4     something      —-    you know,     I just don’t see how that might

      5     be a good thing.

      6                    MS. LOPEZ:          Your Honor,     I’m here too.        I’m

      7     an adult.       If you granted a TRO that I’m asking for, it

      8     would make the issue across the Street moot.

      9                    THE COURT:         Of course,      it would.      But,   I’m

 10         not doing that right now.

 11                        MS.   LOPEZ:      Okay.     So,    your Honor, what I’m

 12         attempting to do more than anything is get the Judge to

 13         maybe inform them, without ordering them,                 that,       the dog

 14         and the placement        —-   because,     all of what we’re doing

 15         was already said across the street.

 16                        If you are asking me what I’m doing,               the

 17         Judge in her ruling,          in order to dissolve,           insisted

 18         that this facility was the safest place,                 that,    they are

 19        making all the same arguments absent some new

 20        allegations.          So, what I’m going to try to do is if the

 21        judge would instruct them that this is the best place

 22        without ordering them          --




 23                     THE COURT:           This is what I’m going to do

 24        then.    And,    Judge Caproni can just do whatever she

25         wants.    I’m lifting the stay against the transfer based

26         on the record before me and the balancing of the

                                                  CL
Case 1:17-cv-03014-VEC-OTW Document 107-3 Filed 10/05/18 Page 27 of 27

  Case 1:17-cv-03014-VEC-OTW   Document 46-12   Filed 07/28/17 Page 26 of 26

                                                                          25
      1                                Proceedings

      2     equities here.      But,   I will issue a decision on the

      3     Article 78 and decide whether or not there will be a

      4     hearing.   I’m not saying there will be a hearing yet.

      5     There might be a hearing.       I will put in my decision

      6     whether there will be a hearing.          Thatts it,

      7                MS. LOPEZ:       Your Honor,    can I just   ——




      S                THE COURT:       That’s mydecision, Ms. Lopez.

  9                    MS. LOPEZ:       Okay.

 10                    THE COURT:       Thank you very much.

 11                    MR. ROBERTS:       Thank you,   your Honor.

 12                       REPORTER’S_CERTIFICATION

 13                    I hereby certify that the foregoing is a

 14              true and accurate transcript of the

 15              proceedings.

 16

 17                 (Not certified unless signed in blue ink.)

 18

 19

 20                        Cheryl—Lee Lorient
                          Senior Court Reporter
 21

 22

 23

 24

 25

 26

                                           CL
